Citation Nr: 0622054	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  03-27 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral pes planus 
or flat feet. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant, B.H.
ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1958 to June 1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.    

As service connection for bilateral hearing loss was 
previously denied by the RO in a September 1998 rating 
decision and as the RO adjudicated the current claim on the 
merits without regard to the prior denial of the claim, the 
Board has jurisdictional responsibility to consider whether 
it is proper for a claim to be reopened, and what the RO 
determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In September 2005, the veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is of record.  


FINDINGS OF FACT

1. In a rating decision in September 1998 rating decision, 
the RO denied service connection for bilateral hearing loss 
because bilateral hearing loss was unrelated to service; 
after the veteran was notified of the adverse determination 
and of his appellate rights he did not appeal the rating 
decision. 

2. The additional evidence presented since the September 1998 
rating decision does not relate to an unestablished fact 
necessary to decide the claim and does not raise a reasonable 
possibility of substantiating the claim.

3. The veteran had a pre-existing bilateral 3rd degree pes 
planus or flat feet, which were noted on entrance 
examination, and the pre-existing bilateral pes planus did 
not increase in disability during service.

CONCLUSIONS OF LAW

1. The rating decision in September 1998 by the RO, denying 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2005).

2. New and material evidence has not been presented to reopen 
the claim of service connection for bilateral hearing loss, 
and the claim is not reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005). 

3. Pre-existing bilateral pes planus or flat feet were not 
aggravated by service.  38 U.S.C.A. §§ 1131, 1153, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, No. 04-181 (U. S. Vet. App. March 31, 
2006). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided both pre- and post-adjudication VCAA notice 
by letters, dated in May 2002 and December 2003.  The notices 
included the type of evidence needed to substantiate the 
claim to reopen, namely, new and material evidence, and the 
type of evidence needed to substantiate the underlying claim 
of service connection for bilateral hearing loss, that is, 
evidence of an injury or disease or event, causing an injury 
or disease, during service or was made worse during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was informed of the evidence needed to 
substantiate the claim of service connection for bilateral 
pes planus or flat feet, that is, evidence of an injury or 
disease or event, causing an injury or disease, during 
service or was made worse during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service. 

The veteran was notified that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  The notice included the general provision 
for the effective date of the new and material claim and the 
claim for service connection, that is, the date of receipt of 
the claims. 



As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable). 

To the extent that the degree of disability assignable was 
not provided, since the claims are denied, the rating of any 
disability is moot.  Any defect with respect to the notice of 
degree of disability assignable under Dingess at 19 Vet. App. 
473 has not prejudiced the veteran's claim.

To the extent that partial VCAA notice came after the 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and to address the issues at a hearing, 
which he did.  The claims were then readjudicated following 
the notice as evidenced by the supplemental statement of the 
case in February 2005.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No.05-7157 (Fed. Cir. 
Apr. 5, 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim, but no further assistance to the 
veteran is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss
New and Material Claim

In a September 1998 rating decision, the RO denied service 
connection for bilateral hearing loss on grounds that hearing 
loss documented after service was unrelated to service.  In a 
letter, dated in October 1998, the RO notified the veteran of 
the adverse determination and of his procedural and appellate 
rights.  The notice included the veteran's right to appeal 
the adverse determination by filing a notice of disagreement 
within one year from the date of the letter. The veteran did 
not file a notice of disagreement and by operation of law, 
the rating decision became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 3.104(a). 

The evidence of record at the time of the September 1998 
rating decision consisted of the service medical records, VA 
records and private medical records.  The evidence of record 
previously considered is summarized as follows.

The service medical records show that in January 1960 the 
veteran complained of dizzy spells, vertigo, and decreased 
hearing.  Hearing tests revealed varying results. The 
impression was possibly Meniere's disease.  On separation 
examination, the veteran gave a history of ear, nose or 
throat trouble, but the veteran had 15/15 hearing in both 
ears with the spoken voice test.

VA records, dated in 1998, document a history of difficulty 
hearing for several years.  

In August 1998, a private audiologist reported that he had 
followed the veteran since 1992, when audiology testing 
revealed high frequency sensorineural hearing loss in each 
ear, which was consistent with a history of past noise 
exposure, which the veteran felt was related to service. 



Additional Evidence

The unappealed September 1998 rating decision became final 
based on the evidence then of record. 38 U.S.C.A. § 7105(c).  
New and material evidence is required to reopen the claim.  
38 U.S.C.A. § 5108.

In March 2002, the veteran filed the current application to 
reopen the claim of service connection for bilateral hearing 
loss. 

The regulatory definition of new and material evidence means 
evidence not previously submitted to agency decision makers 
and by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2005).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The additional evidence presented consists of the following.

Item (1) consists of copies of service medical records.  The 
evidence is not new and material as it was previously 
considered by the RO in the September 1998 rating decision.

Item (2) consists of a statement of a private audiologist, 
dated in March 2002, that the veteran had bilateral 
sensorineural hearing loss, which was usually caused by noise 
exposure and the aging process.  The evidence is not new and 
material as it was cumulative of the statement of the 
audiologist in August 1998, which has been previously 
considered. 

Item (3) consists of VA records, beginning in 2001, 
documenting bilateral sensorineural hearing loss, which the 
veteran attributed to a left ear injury in service.  The 
evidence is not new and material as it documents continuing 
bilateral hearing loss, which the veteran attributes to 
service, and which is cumulative of the veteran's previous 
statement as reported by a private audiologist in 1998. 

Item (4) consists of a report of VA examination, dated in 
August 2002.  After a review of the veteran's file, the VA 
examiner noted that the veteran had a flat sensorineural 
hearing loss during service and the configuration was not 
consistent with those typical of Meniere's, but of functional 
hearing loss; that at separation, the veteran passed the 
whisper voice test with 15/15, showing that his hearing 
improved, further supporting a functional diagnosis.  The 
examiner stated that testing in August 2002 also showed 
better hearing than demonstrated in 1960.  The examiner 
expressed the opinion that the veteran's current hearing loss 
was unlikely related to military service.  This evidence is 
not new and material because it opposes rather than supports 
the claim. 

Item (5) consists of the veteran's testimony in September 
2005 to the effect that he was exposed to small arms fire and 
hand grenades during service.  This evidence is not new and 
material because it does not relate to the unestablished fact 
necessary to substantiate the claim, that is, medical 
evidence of a link between current bilateral hearing loss and 
service. 

For the above reasons, the additional evidence is not new and 
material. Therefore, the claim is not reopened and the appeal 
is denied.

Bilateral Pes Planus
Service Connection

The service medical records show that on entrance 
examination, 3rd degree bilateral pes planus was noted.  
After about seven weeks of service, the veteran was placed a 
permanent physical profile for bilateral pes planus.  On 
separation examination, the 3rd degree pes planus was also 
noted.  

After service in 2001 and 2002, VA records document bilateral 
foot and heel pain and the diagnosis of plantar fasciitis.  

On a VA podiatry consultation in February 2005, the veteran 
complained of bilateral heel pain for the past 20 years.  The 
diagnosis was painful plantar fasciitis of the right and left 
foot.

In September 2005, the veteran testified that he did not have 
foot trouble before service and that his feet began bothering 
him in 1958, shortly after beginning active duty.  He stated 
that his feet, legs, knees, and lower back have hurt ever 
since service and have worsened over time, but he did not 
seek medical care after service because he did not have 
medical insurance and was able to put up with the pain.  The 
veteran's wife stated that the veteran had continually 
complained about foot problems since separation from service. 

Analysis

Service connection for a disability may be established based 
on aggravation of disease or injury which preexisted service 
when there is an increase in disability during service unless 
the increase is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

A disorder may be shown to have preexisted service if it is 
noted at entrance into service.  Veterans are afforded a 
legal presumption of soundness at entrance to service except 
as to defects, infirmities, or disorders noted at entrance 
into service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

As bilateral 3rd degree pes planus was noted on entrance 
examination, the veteran is not presumed to be in sound 
condition as to bilateral pes planus.  The remaining question 
is whether the pre-existing bilateral pes planus increased in 
disability during service.  Although the veteran was placed 
on a permanent physical profile for bilateral pes planus 
during service, 3rd degree pes planus was noted on separation 
examination, which is evidence of no worsening of the pre-
existing condition.  After service, the earliest post-service 
documentation of a bilateral foot problem was in 2001.  While 
the veteran has testified that he did not seek medical care 
after service because he did not have medical insurance and 
he could put up with the pain, the earliest history of foot 
trouble after service, according to the veteran, was in 1975, 
still 15 years after service.  As there is no evidence of an 
increase in disability during service or for many years after 
service, aggravation may not be conceded.  38 C.F.R. 
§ 3.306(a); VAOPGCPREC  3-2003. 

As the preponderance of the evidence is against the claim; 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for bilateral hearing loss is not 
reopened, and the appeal is denied. 

Service connection for bilateral pes planus or flat feet is 
denied.


______________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


